Title: From John Adams to Mathew Carey, 1 September 1813
From: Adams, John
To: Carey, Mathew



Mr Carey
Quincy September 1st 1813

Afflictions in my family of the most serious nature have delayed my answer to your letter of the 6th of August.
I knew not that my friend Dr Rush had communicated the papers inclosed in yours to anyone His confidence however was not misplaced. My letter to him was written, as I should have talked to him Tete a tete. He understood me & knew that every line & every word in that letter was true. The seeming Rhodomontade, conveyed undoubted truth. Truth which has produced dreadful consequences in this Country. As far as I am personally concerned I should not care if the whole were printed in every Gazette in America or Europe. But you will easily perceive it would do no good to the public. The substance has been published in the sketches. 
“Who builds a Church to God and not to fame
Will never mark the marble with his name.” I do not believe this Many a noble donation to pious, charitable, and public uses has been made by very serious and sincere men who were willing to have their names remembered as the Benefactors.
My name is however of so little weight in the world that in the naval history, I desire that nothing may be inserted which is not warranted by public records.
Jonathan Jones Esquire writes to my Son that he has received the money due to me, and will pay your account. I should be glad to know that He has done it.
I hope by this time, this nation is convinced that naval force is necessary on the Lakes as well as on the Atlantic. If it is not, we have still greater disgraces, disasters,  and misfortunes, if not confusions to endure. I am Sir your obliged Servant

John Adams